[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT                       FILED
                           ________________________           U.S. COURT OF APPEALS
                                                                ELEVENTH CIRCUIT
                                                                    January 18, 2007
                                 No. 06-14422                    THOMAS K. KAHN
                             Non-Argument Calendar                   CLERK
                           ________________________

                   D. C. Docket No. 04-00130-CR-001-WDO-5

UNITED STATES OF AMERICA,


                                                                   Plaintiff-Appellee,

                                       versus

TAVARESE GRAY,

                                                               Defendant-Appellant.
                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Georgia
                         _________________________

                                 (January 18, 2007)

Before DUBINA, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

      Tavarese Gray appeals the sentence imposed after he was convicted, based

upon a guilty plea, of distributing crack cocaine, in violation of 21 U.S.C. § 841.
Gray raises only one point on appeal – that the district court erred by failing to

apply a downward adjustment for acceptance of responsibility. The government

argues that we should dismiss this appeal because, in his written plea agreement,

Gray waived his right to appeal his sentence unless he was sentenced above the

guideline range. Gray does not address this issue.

      We review the waiver of the right to appeal de novo. United States v.

Benitez-Zapata, 131 F.3d 1444, 1446 (11th Cir. 1997). Appeal waivers are valid if

they are made knowingly and voluntarily. United States v. Bushert, 997 F.2d
1343, 1350 (11th Cir. 1993). For an appeal waiver to be enforced, the government

must show that either: (1) the district court specifically questioned the defendant

concerning the appeal waiver during the plea hearing, or (2) it is manifestly clear

from the record that the defendant otherwise understood the full significance of the

waiver. Id. at 1351. In this case, the district court, in accepting Gray’s guilty plea,

asked him only briefly about the waiver, but did so in the Fed.R.Crim.P. 11 hearing

and Gray also waived his right to appeal in his written plea agreement. We are

satisfied from the totality of this record that Gray’s waiver was knowing and

voluntary.

      Moreover, we note that even if we were to disregard the waiver, the district

court’s determination that Grey was not entitled to a downward adjustment must be



                                           2
affirmed on the merits. A district court’s assessment of a defendant’s acceptance of

responsibility under U.S.S.G. § 3E1.1 is entitled to great deference, and we review

it only for clear error. United States v. Moriarty, 429 F.3d 1012, 1022 (11th Cir.

2005). Although entry of a plea of guilty will constitute significant evidence of

acceptance of responsibility, this evidence may be outweighed by conduct . . . that

is inconsistent with acceptance.” U.S.S.G. § 3E1.1, comment. (n. 3). For example,

we have held that continued drug use following indictment supported the denial of

acceptance of responsibility. United States v. Matthews, 168 F.3d 1234, 1250

(11th Cir. 1999). Here, Grey’s post-indictment conduct, including the use of

cocaine-laced marijuana, adequately supports the district court’s denial of a

downward adjustment for acceptance of responsibility.

      AFFIRMED.




                                          3